Citation Nr: 0630217	
Decision Date: 09/25/06    Archive Date: 10/04/06

DOCKET NO.  99-09 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for post-surgical chondromalacia patella of the right 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from September 1995 to 
August 1998.

The instant appeal arose from a February 1999 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Buffalo, New York.


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by range of motion from at least 0 to 110 degrees 
without pain, with crepitance and occasional, minimal 
swelling with subjective complaints of pain, weakness, and 
stiffness.  There is no objective evidence of instability, 
subluxation, malunion, ankylosis, weakened movements, 
premature fatigability, incoordination, or significant flare-
ups.


CONCLUSION OF LAW

A rating in excess of 10 percent for the veteran's service-
connected post-surgical chondromalacia patella of the right 
knee is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5299-5259 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran argues that a higher disability rating is 
warranted for his right knee.  The law provides that 
disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As this case also involves the initial evaluation assigned 
for the service-connected right knee disorder, the severity 
of the right knee disability is to be considered during the 
entire period from the initial assignment of the disability 
rating to the present.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  The Board has considered the requirements of 
Fenderson and has determined that the evidence of record 
shows that the manifestations of his pain and limitation of 
motion has been generally consistent since the initial 
assignment of the disability rating.  

In 1997, while in service, the veteran dislocated his patella 
several times.  Service medical records show that he 
underwent surgery in 1998, a right knee arthroscopy with 
lateral release, tibial tubercle transfer and patellar 
chondroplasty.  After service he underwent another knee 
surgery for tendon fixation in October 2003.  Currently, his 
right knee is rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5259, as analogous to removal 
of semilunar cartilage, symptomatic.  

The veteran's symptoms which serve as the basis for the 10 
percent rating under Diagnostic Code 5299-5259 consist of a 
slight decreased range of motion, crepitance and occasional, 
minimal swelling with subjective complaints of pain, 
weakness, and stiffness.  See 2004 VA examination report.  
The most significant decreased range of motion in the medical 
record was from 0 to 110 degrees without pain.  See 2002 VA 
examination report.  Most of the medical evidence shows a 
range of motion of at least 0 to 120 or 130 degrees without 
pain.  See 2004 VA examination report; May 2005 VA outpatient 
treatment record; November 1999 VA outpatient treatment 
record; December 2003 VA outpatient treatment record.  

Consideration of additional Diagnostic Codes is also 
warranted; however, the evaluation of the same manifestation 
under different diagnoses (pyramiding) is not permitted.  
38 C.F.R. § 4.14 (2006).  There is no objective evidence of 
instability or subluxation since service, so a separate 
rating under Diagnostic Code 5257 is not warranted.  

Normal range of motion of the knee is from 0 to 140 degrees.  
38 C.F.R. § 4.71a, Plate II.  Separate ratings may also be 
warranted, in some circumstances, for limitation of flexion 
and limitation of extension.  VAOPGCPREC. 09-04 (69 Fed. Reg. 
59990 (2004)).  Limitation of flexion of the knee is rated as 
10 percent disabling where flexion is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of 
extension of the knee is rated as 10 percent disabling where 
extension is limited to 5 degrees.  However, none of the 
objective medical evidence, as noted above, reflects 
limitation of flexion or extension which is significant 
enough to warrant a compensable rating under either 
Diagnostic Code 5260 or 5261.  In any event, as the veteran 
is already being compensated for loss of motion under 
Diagnostic Code 5299-5259, a separate rating under either 
Diagnostic Code 5260 or 5261 would amount to prohibited 
pyramiding. 

The Board has considered the application of 38 C.F.R. § 4.40 
(consider "functional loss" "due to pain"), and 38 C.F.R. 
§ 4.45 (consider "[p]ain on movement, swelling, deformity, 
or atrophy on disuse" in addition to "[i]nstability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing", incoordination, and 
excess fatigability) in this case.  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, an increased rating is not 
warranted for limitation of flexion or extension of the right 
knee on the basis of these regulations.  The evidence of 
record shows that the veteran's primary complaint is of pain.  
However, the 2004 VA examiner specifically addressed the 
DeLuca considerations and found no malunion, ankylosis, or 
significant flare-ups.  The examiner also opined that there 
were no weakened movements, premature fatigability, or 
incoordination following repetitive use.  

As the record reveals that the veteran has almost full range 
of motion of the right knee, the current compensable rating 
for pain and loss of motion incorporates the DeLuca factors.  
As the 2004 VA examiner reported, essentially, no additional 
functional loss due to pain and as the evidence shows that 
the veteran has only mild limitation of motion of the knee, 
the Board finds that the medical evidence does not reveal a 
degree of functional loss due to pain, fatigue, weakness, 
incoordination, and repetition which would warrant a higher 
evaluation for the knee.
 
The preponderance of the evidence also reveals that, as 
regards deformity, atrophy, instability of station, and 
instability of locomotion due to the service-connected right 
knee disorder, a higher evaluation is not warranted.  The 
2004 examiner found no evidence of deformity, and numerous 
medical records, including a July 2005 VA outpatient 
treatment record, noted that the veteran has excellent muscle 
strength.  The Board has considered the fact that the veteran 
does use a cane and knee brace at times and does not find 
that a higher rating is warranted with consideration of this 
fact, given his slight limitation of motion and the fact that 
there is no objective evidence of instability of the knee.  

Diagnostic Code 5259 provides for a sole (and maximum) 10 
percent rating.  As the veteran is in receipt of the maximum 
evaluation under this Diagnostic Code, an extraschedular 
evaluation has been considered.  However, there is no 
competent evidence of record which indicates that there has 
been frequent inpatient care over the appeal period.  Also, 
the preponderance of the evidence does not suggest that the 
veteran's right knee, alone, has caused marked interference 
with employment beyond that which is contemplated under the 
schedular criteria.  The record shows that at times during 
the appeal period the veteran has been unemployed, but as 
recently as late 2005 the evidence shows that the veteran was 
working.  See November 2005 VA outpatient treatment record.  
Significantly, a March 2005 vocational rehabilitation note 
indicated that while the veteran's medical conditions created 
some barriers to employment, they certainly did not eliminate 
all his vocational options.  Thus, there is no basis for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  

In view of the foregoing, the preponderance of the evidence 
is against the veteran's claims for a higher initial rating 
for his service-connected right knee disorder.  The evidence 
is not so evenly balanced so as to allow application of the 
benefit of the doubt rule.  38 U.S.C.A. § 5107(b) (West 
2002).

Duty to assist and duty to notify

The Board finds that VA has met its duties to notify and 
assist.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper notice must inform a claimant 
of any information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask him to 
submit any pertinent evidence in his possession ("fourth 
element").  Notice should be given to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  

VA provided the requisite notice by means of letters to the 
appellant dated in 2002, 2004, and 2005 advising him of the 
duty to assist and the duty to notify.  The appellant was 
told of the requirements to establish a successful claim for 
a higher evaluation.  He was advised of his and VA's 
respective duties, and was asked to submit information and/or 
evidence, which would include that in his possession, to the 
RO.  Although the timing of the VCAA notice letters did not 
comply with the requirement that notice must precede 
adjudication, the Court acknowledged that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Pelegrini at 120.  

While the appellant has not claimed that VA has not complied 
with the notice requirements, 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) are no longer applicable with regard 
to the initial rating claim on appeal as service connection 
for the right knee disorder was granted prior to the 
enactment of the VCAA.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006) (holding that the Board does not commit 
prejudicial error in concluding that a notice letter complied 
with § 5103(a) and § 3.159(b), where a claim for service 
connection has been substantiated, because such notice is not 
required).  The Court also found that, once a claim for 
service connection is substantiated, VA's statutory duties 
are specified under 38 U.S.C.A. §§ 5104 and 7105, and 
applicable regulatory duties are found at 38 C.F.R. § 3.103.  
Id.  VA satisfied these duties by issuance of the rating 
decision, statement of the case, and supplemental statements 
of the case.  In any event, the March 2006 supplemental 
statement of the case explained assignment of disability 
ratings and effective dates.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The claim on 
appeal was remanded by the Board in 2004 for further 
development, including a VA examination with medical opinion.  
In addition, service medical records are associated with the 
claims files, as are post-service VA medical records.  The 
veteran has asserted that all his medical treatment is 
through the VA and has not identified any additional 
available evidence which is pertinent to the claim 
adjudicated in this decision and has not been associated with 
the claims folder.  The Board therefore finds that VA has 
satisfied its duties to notify and assist.  


ORDER

A claim for an initial disability rating in excess of 10 
percent for post-surgical chondromalacia patella of the right 
knee is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


